TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 27, 2019



                                     NO. 03-18-00737-CV


                               Fili Giovanni Chacon, Appellant

                                               v.

                             Cassidy Christine Gribble, Appellee




          APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the order signed by the trial court on August 9, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the portions of the trial court’s order relating to

conservatorship, possession, and child support, and remands the case to the trial court for a new

hearing. Because appellee is indigent and unable to pay costs, no adjudication of costs is made.